Citation Nr: 1236120	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-05 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a disability of the cervical spine, with left shoulder radiculopathy.

3.  Entitlement to service connection for the residuals of traumatic brain injury (TBI).  

4.  Entitlement to an initial evaluation in excess of 10 percent for an anxiety disorder.

5.  Entitlement to an initial evaluation in excess of 10 percent for right subacromial bone spur, claimed as a bilateral shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from September 2006 to November 2007.  Among his awards and decorations were the Iraq Campaign Medal and the Combat Action Badge.  

This appeal comes to the Board of Veterans Appeals, hereinafter the Board, on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee.  Since the promulgation of that action, the appellant has relocated to Michigan and his claim is now serviced by the Detroit RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims to have residuals of traumatic brain injury (TBI) that was incurred while he was on active duty in the Army in Iraq.  The record indicates that the appellant served in Iraq where he earned a Combat Action Badge and where he may have been exposed to explosions, land mines, and improvised explosive devises.  The appellant has insinuated that as a result of his service around these devices, he was exposed to instances where he could have suffered from traumatic brain injury or shock waves that injured his brain.  He also claims that disability of the cervical spine and the right knee are the result of his military service.  

The appellant's complete service medical records are not of record.  The appellant was in an Army National Guard unit in Michigan that was federalized and then sent to Iraq.  The medical records that were prepared immediately before his embarkation overseas are not of record nor are the records that were prepared while he was in-country.  Annotations in the claims file indicates that the state organization responsible for his records along with his National Guard unit have misplaced or cannot find his service medical records.  However, the appellant has said that as a result of various injuries and conditions related to or caused by service, to include TBI, he is now being considered for a medical discharge from the National Guard.  Records from that proceeding would be relevant to his claim.   

The appellant's post-service medical treatment records and examination reports reflect treatment for knee, neck and left shoulder complaints.  See VA Medical Reports, July 10, 2008; September 2, 2008; March 18, 2009; and March 19, 2009.  An examiner has not positively or negatively determined whether the disabilities began in or were caused by his military service.  VA has a duty to assist an appellant and this includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  

The appellant, through his accredited representative, has also claimed since last having his service-connected shoulder disability and psychiatric disorder examinations, the disabilities have become more debilitating.  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Also, because the claim is being returned for additional development, copies of any available VA medical records subsequent to April 2009 should be obtained and incorporated in the claims file.  


Therefore, the case is REMANDED to the RO/AMC for the following development: 

1.  The RO/AMC should obtain the Veteran's treatment records from Mountain Home (May 2009 to present) and Detroit (March 2009 to present) VA Medical Centers and associate the records with the claims file.  

2.  The RO/AMC should contact the National Personnel Records Center (NPRC) and the Michigan Army National Guard Medical Command and request that a search be conducted for the appellant's service medical treatment records.  The Michigan Army National Guard Medical Command should be informed that the appellant has asserted that a determination is currently being made, or has recently been made, concerning his fitness for service, and as such, his medical records may be before a medical review board.  If the RO/AMC is informed that NPRC and/or the Michigan Army National Guard Medical Command does/do not have copies of the requested records but that those records are held by the appellant's National Guard unit, said unit should be contacted and those records should be requested. 

All records and other relevant information are to be made part of the claims folder.  If the records cannot be obtained, this should be noted in the claims folder.  If any of the above records cannot be obtained, then the RO/AMC should inform the Veteran of the records that the VA was unable to obtain, including what efforts 

were made to obtain them.  Also the RO/AMC should inform the Veteran that VA will proceed to decide his appeal without these records unless he is able to submit them pursuant to 38 C.F.R. § 3.159(e) (2011).  The RO/AMC should allow an appropriate period of time within which to respond.

3.  The AMC/RO should schedule the appellant for a VA traumatic brain injury (TBI) examination for the purpose of ascertaining whether he has any current residuals of a traumatic brain injury (to include blurred vision, headaches, etcetera) sustained in service while he was in Iraq.  The examination should be accomplished by a physician who has not previously examined the appellant.  The claims file must be reviewed by the examiner and the report should note that review. 

The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  All indicated tests must be performed, and all findings reported in detail. 

The examiner is specifically requested to identify all residual symptoms (including all subjective complaints) that are determined to be related to any explosive incident or any incident in which the appellant may have suffered injury to the brain.  The examiner should also opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any claimed impairment is related to the head injury in service.  The examiner's attention is directed to the service treatment records, post-service medical records, and the statements made by the appellant.  A complete rationale for all conclusions must be included in the report provided. 

4.  The AMC/RO should schedule the appellant for an orthopedic examination for the purpose of ascertaining whether he now suffers from disabilities of the right knee, cervical spine, and left shoulder.  The examination should be accomplished by a physician who has not previously examined the appellant.  The claims file must be reviewed by the examiner and the report should note that review.  All indicated tests must be performed, and all findings reported in detail. 

The examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any found disability of the right knee, cervical spine, and/or left shoulder is related to, began in, or was caused by his military service.  The examiner's attention is directed to the service treatment records, post-service medical records, and the statements made by the appellant.  The examiner should accept the combat appellant's statements concerning any injury that occurred in service to the neck or knee as credible and believable, and should be accepted as a valid description of an injury that occurred while the appellant was in Iraq.  A complete rationale for all conclusions must be included in the report provided. 

5.  The appellant should be scheduled for a VA psychiatric examination to determine the extent and severity of the service-connected anxiety disorder.  The examiner should be provided a copy of this Remand together with the appellant's entire claims folder, and the examiner is requested to indicate whether he or she has reviewed the claims folder.  All appropriate tests should be conducted.  The examiner should assign a numerical code under the Global Assessment of Functioning (GAF) Scale provided in the DSM-IV. 

The examiner should provide a detailed analysis of the symptoms and manifestations produced by his service-connected psychiatric disorder.  If it is determined that the appellant is also suffering from a nonservice-connected psychiatric disorder, the examiner should specifically differentiate which symptoms and manifestations are produced by his service-connected anxiety disorder and which symptoms and manifestations are produced by the nonservice-connected psychiatric disorder/disability.  

6.  The RO/AMC should arrange for the appellant to be examined in order to determine the severity of the right subacromial bone spur.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder. 

The examiner should specifically comment on the manifestations and symptoms produced by the condition.  Readings should be obtained concerning the appellant's range of motion, and any limitation of function of the parts affected by limitation of motion.  The examiner should also be asked to include the normal ranges of affected body parts.  Additionally, the examiner should be requested to determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  

7.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


